Citation Nr: 0531445	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  04-27 852	)	DATE
	)

On appeal from the
Department of Veterans Affairs Medical Center in Mountain 
Home, Tennessee


THE ISSUE

Entitlement to payment for the cost of unauthorized medical 
treatment provided by Laughlin Memorial Hospital on January 
15, 2004.


ATTORNEY FOR THE BOARD

T.Mainelli, Counsel 


INTRODUCTION

The veteran served on active duty from April 1946 to April 
1949.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 determination by the Mountain Home, 
VA Medical Center (VAMC) that denied the veteran's claim of 
entitlement to payment for the cost of unauthorized medical 
treatment provided by Laughlin Memorial Hospital on January 
15, 2004.


FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
April 1946 to April 1949.

2.	On November 1, 2005, the Board was notified that the 
veteran died on August [redacted], 2005.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2005).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2005).





ORDER

The appeal is dismissed.




		
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


